—In an action *459to recover damages for abuse of process, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Kutner, J.), entered January 15, 1997, as denied his motion for summary judgment and granted the defendants’ cross motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff failed to raise triable issues of fact which regard to his cause of action to recover damages for abuse of process (see, Board of Educ. v Farmingdale Classroom Teachers Assn., 38 NY2d 397, 403; Aluminum Mill Supply Corp. v Larkin, 129 AD2d 542; Bohm v Holzberg, 47 AD2d 764). Accordingly, the Supreme Court properly denied the plaintiff’s motion for summary judgment and granted the defendants’ cross motion for summary judgment. Rosenblatt, J. P., Copertino, Goldstein and Luciano, JJ., concur.